      Case 1:18-cv-11786-ALC-BCM Document 41 Filed 01/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  1/5/21
N.S., on behalf of himself and his minor child,
K.S.,
                                                        18-CV-11786 (ALC) (BCM)
               Plaintiff,
       -against-                                        ORDER
NYC DEPARTMENT OF EDUCATION, et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       At the request of the parties, and for the reasons stated on the record during today's
telephonic status conference, it is hereby ORDERED that the discovery schedule is revised as
follows:

       1.      Plaintiffs' deadline for amending the complaint or joining additional parties is
               March 31, 2021.

       2.      The parties shall submit their proposed clawback agreement and protective order
               no later than March 31, 2021.

       3.      Document requests and interrogatories shall be served no later than April 30,
               2021.

       4.      Fact depositions shall be completed no later than September 30, 2021.

       5.      Fact discovery shall be completed no later than November 30, 2021.

       In light of the multiple extensions granted to date, the parties are advised that the Court is
unlikely to further delay the discovery schedule absent compelling reasons. The parties are
reminded that any application to refer this action to a different magistrate judge must be made to
Judge Carter.

Dated: New York, New York
       January 5, 2021
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
